F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           DEC 27 2002
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    DARREN EUGENE PERKINS,

                  Plaintiff-Appellant,

    v.                                                   No. 02-3168
                                                  (D.C. No. 00-CV-3229-GTV)
    MICHAEL A. NELSON, Warden,                              (D. Kan.)
    El Dorado, Kansas; CHARLES
    SIMMONS, Secretary of Corrections;
    KANSAS DEPARTMENT OF
    CORRECTIONS,

                  Defendants-Appellees.


                              ORDER AND JUDGMENT          *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Darren Eugene Perkins appeals from the district court’s order

dismissing his 42 U.S.C. § 1983 civil rights complaint.    1
                                                               Perkins’ complaint

alleges that the defendants denied him equal protection and due process, applied

an ex post facto law to him, and subjected him to slavery in violation of the

Thirteenth Amendment. These claims are based on Perkins’ alleged entitlement

to compensation for classes and programs in which he participated while in

administrative segregation. In a well-reasoned order, the district court addressed

Perkins’ claims and found them to be without merit. It therefore dismissed

Perkins’ complaint for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). We review the district court’s dismissal de novo.       Perkins v.

Kan. Dep’t of Corr. , 165 F.3d 803, 806 (10th Cir. 1999).

      Upon de novo review, after carefully considering the record, Perkins’ brief

and other materials, and the applicable law, we have determined that the district

court’s dismissal pursuant to § 1915(e)(2)(B)(ii) was entirely appropriate.




1
       This matter returns to us after a previous remand. In Perkins’ prior appeal,
we reversed the district court’s dismissal of his complaint under the “three
strikes” provision of the in forma pauperis statute, 28 U.S.C. § 1915(g), and
remanded for further proceedings.    See Perkins v. Nelson , No. 01-3111, 2001 WL
1438537 (10th Cir. Nov. 15, 2001).

                                           -2-
We therefore AFFIRM the judgment of the United States District Court for the

District of Kansas, for substantially the same reasons stated in its order of May 7,

2002. We note that our affirmance of the district court’s § 1915(e)(2)(B)(ii)

dismissal means that Perkins now has three strikes under 28 U.S.C. § 1915(g).

See Jennings v. Natrona County Detention Center Med. Facility     , 175 F.3d 775,

780 (10th Cir. 1999). Perkins’ “Motion to Show Cause” is DENIED.


                                                     Entered for the Court



                                                     Michael R. Murphy
                                                     Circuit Judge




                                         -3-